Citation Nr: 0627815	
Decision Date: 09/06/06    Archive Date: 09/12/06

DOCKET NO.  04-30 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a scar on the back 
of the left leg.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for poor blood 
circulation.

5.  Entitlement to service connection for night sweats, 
claimed as due to an undiagnosed illness.

6.  Entitlement to service connection for loss of memory, 
claimed as due to an undiagnosed illness.

7.  Entitlement to service connection for fatigue, claimed as 
due to an undiagnosed illness.

8.  Entitlement to a compensable initial rating for colon 
polyps.

9.  Entitlement to a compensable initial rating for 
hemorrhoids.

10.  Entitlement to a compensable initial rating for 
pseudofolliculitis barbae.

11.  Entitlement to a compensable initial rating for an 
umbilical hernia.  


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from November 1983 to July 
2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of August 2003 and later by 
the Department of Veterans Affairs (VA) Montgomery, Alabama, 
regional office (RO).   

The issues of entitlement to service connection for loss of 
memory and entitlement to a higher rating for 
pseudofolliculitis barbae are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a scar on the back of the left leg due to 
an injury sustained during service.

2.  The veteran does not have a current diagnosis of 
hepatitis or any residuals.

3.  The veteran does not currently have hearing loss with the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz being 40 decibels or greater; or auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz being 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test being 
less than 94 percent.

4.  The veteran does not have a current diagnosis of poor 
blood circulation.

5.  There is no objective evidence that the veteran has 
chronic night sweats.

6.  There is no objective evidence that the veteran has 
chronic fatigue.

7.  The colon polyps are no more than mild in degree.

8.  The veteran's hemorrhoids are no more than moderate in 
degree, and are not large, thrombotic, irreducible, with 
excessive redundant tissue, or evidencing frequent 
recurrences, and have not caused anemia or fissures.  

9.  The umbilical hernia is healed, is not productive of 
disability, and a belt is not indicated.


CONCLUSIONS OF LAW

1.  A scar on the back of the left leg was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

2.  Hepatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  A bilateral hearing loss disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.385 (2005).  

4.  Poor blood circulation was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

5.  An undiagnosed illness characterized by night sweats was 
not incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).  

6.  An undiagnosed illness characterized by fatigue was not 
incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).  

7.  The criteria for a compensable initial rating for colon 
polyps are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7344 (2005).

8.  The criteria for a compensable initial rating for 
hemorrhoids are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2005).

9.  The criteria for a compensable initial rating for an 
umbilical hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.114, Diagnostic Code 7339 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duty to Assist

The Board finds that the content requirements of a duty to 
assist notice has been fully satisfied.  See 38 U.S.C.A. § 
5103(a);38 C.F.R. § 3.159(b).  Letters from the RO dated in 
April 2003, March 2004, and June 2004 provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  In addition, he was 
told to submit any additional evidence that he had in his 
possession.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
veteran was afforded VA examinations.  His service medical 
records and post service treatment records have been 
obtained.  He has declined a hearing.  The Board does not 
know of any additional relevant evidence which is available 
but has not been obtained.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

I.  Entitlement to Service Connection for a Scar on the Back 
of the Left Leg.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  The veteran contends that he 
sustained a scar on the back of his leg in service which is 
very sore and causes problems with extending and bending.  

The veteran's service medical records show that on entrance 
into service in October 1983 it was noted that he had a burn 
scars in several areas, including the back of the left leg.  

A service medical treatment record dated in August 1986 shows 
that the veteran complained of concerns about the healing 
process of burns on the left leg.  It was noted that he had 
suffered burns on the left and right leg and right arm 
approximately eleven years ago.  He also reportedly scraped 
his left leg on July 17, 1986, while loading a truck.  The 
area of the scrape was sore and stiff.  It was noted that he 
was status post abrasion to the left leg and complained of 
bleeding in the area when irritated.  Objective examination 
showed a linear scar at the end of an old healed burn area.  
There was no bleeding or area of infection.  The impression 
was abrasion healing well.  

In his claim form of April 2003, which he submitted while  
still on active duty, he reported having a scar of the back 
of his leg which was sustained in August 1986.  

The report of a general medical examination conducted by the 
VA in May 2003 reflects that the veteran reported that he had 
a scar of his left posterior knee.  He said that it was in 
the area of a previous burn scar, but resulted from a wound 
that occurred in the military.  It was indicated that the 
details were somewhat sketchy, but that he did have 
retraction of the area.  On physical examination, in the area 
of his posterior left knee, in the midline, there was a 
vertical scar with some apparent scabbing on it.  It was 10 
cm long with some retraction.  He reported that it caused 
some decreased range of motion.  The pertinent diagnosis was 
left posterior knee with some retraction of the scar with a 
mild degree of imitation of motion.  

Based on the foregoing evidence, the Board finds that veteran 
has a scar on the back of the left leg due to an injury 
sustained during service.  Although he had a pre-existing 
burn scar, it appears that he has an additional superimposed 
scar.  Accordingly, the Board concludes that an abrasion scar 
on the back of the left leg was incurred in service.  

II.  Entitlement to Service Connection for Hepatitis.

The Board notes that the veteran's service medical records 
reflect that in December 1987 the veteran had his teeth 
cleaned.  It was discovered later that day that another 
patient whose teeth had been cleaned five days earlier had 
active Hepatitis B.  It was noted that the dental equipment 
was sterilized after each patient with the exception of a 
hand piece that was cleaned with alcohol.  It was believed 
that there was potential for transmission of disease, so it 
was decided to give all patients, including the veteran, a 
hepatitis B vaccine.  

However, after considering all of the evidence of record, the 
Board finds that there is no evidence that the veteran 
currently has or has ever had hepatitis.  For service 
connection for hepatitis to be warranted, there would have to 
be evidence showing the presence of a current hepatitis 
infection or residuals thereof.  The service medical records, 
the post service medical treatment records from a service 
medical facility, and the VA general medical examination are 
negative for any objective physical findings of hepatitis.  A 
service medical treatment record dated in January 2003 shows 
that the diagnosis was "doubt hepatitis."  The only 
diagnosis on the VA examination in May 2003 was history of 
hepatitis exposure.  A service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Such evidence is not 
present in this case.  Accordingly, the Board concludes that 
hepatitis was not incurred in or aggravated by service.

III.  Entitlement to Service Connection for Hearing Loss.

Service connection may only be granted if claimed hearing 
loss is of sufficient severity to be considered a disability 
for VA purposes.  Specifically, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The Board finds that there is no objective medical evidence 
to show that the veteran currently has a hearing loss 
disability.  On the authorized VA audiological evaluation in 
June 2003, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
25
25
LEFT
5
5
10
10
20

The average for the right ear was 16, and the average for the 
left ear was 11.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 96 
percent in the left ear.

Although the veteran has given his own opinion that he has a 
hearing loss disability, the United States Court of Appeals 
for Veterans Claims (Court) has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In the present case, the 
objective testing has greater probative value than the 
veteran's subjective opinion regarding the severity of the 
hearing loss.  Accordingly, the Board concludes that a 
hearing loss disability was not incurred in or aggravated by 
service.

IV.  Entitlement to Service Connection for Poor Blood 
Circulation.

The veteran does not have a current diagnosis of poor blood 
circulation.  His service medical records included a 
complaint in April 1991 at which time he reported that he 
felt weak and tired with poor blood circulation, but they are 
otherwise negative for complaints, findings or diagnoses of 
poor blood circulation.  The VA general medical examination 
report of May 2003 is also negative for evidence of a poor 
blood circulation disorder.  Accordingly, the Board concludes 
that poor blood circulation was not incurred in or aggravated 
by service.  

V.  Entitlement to Service Connection for Night Sweats,
 Claimed as Due to an Undiagnosed Illness.

VA is authorized to pay compensation to any Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability, if the disability became manifest during 
service in the Southwest Asia theater of operations during 
the Persian Gulf War or to a degree of disability of 10 
percent or more prior to December 31, 2006.  Compensation is 
payable under these provisions if by history, physical 
examination, and laboratory tests the disability cannot be 
attributed to any known clinical diagnosis.  A qualifying 
chronic disability means a chronic disability resulting from 
an undiagnosed illness; or a medically unexplained chronic 
multi-symptom illness that is defined by a cluster of signs 
or symptoms, such as chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other disability determined 
by VA to meet these criteria; or any diagnosed illness found 
by VA to warrant a presumption of service connection.

"Objective indications of a qualifying chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification. "Chronic" is defined as a disability existing 
for six months or more, or a disability that exhibits 
intermittent episodes of improvement and worsening over a 
six-month period.  Compensation is not payable under these 
provisions if there is affirmative evidence that an 
undiagnosed illness was not incurred during active duty in 
the Southwest Asia theater of operations. 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

The veteran asserts that several nights each week he has 
night sweats which cause his bed to become wet.  The Board 
has noted that a service medical record dated in September 
2002 reflects a complaints of night sweats.  It was noted 
that he had a recent colonoscopy, and had an increase in 
fatigue and night sweats for the last 7 to 10 days.  His 
vital signs were reviewed and found to be within normal 
limits.  

The veteran reported a complaint of having night sweats for 
10 or 15 years on the VA general medical examination in May 
2003.  

Significantly, the post service medical treatment records are 
negative for any objective indications of the presence of 
night sweats.  The veteran also has not submitted any other 
evidence corroborating his claims.  The Board finds that 
there is no objective evidence capable of independent 
verification that the veteran has chronic night sweats.  The 
Board also notes that the history of night sweats for many 
years given on the VA examination is contradicted by the 
history in the service medical record of having such symptoms 
for 7 to 10 days.  Accordingly, the Board concludes that an 
undiagnosed illness characterized by night sweats was not 

incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed.

VI.  Entitlement to Service Connection for Fatigue,
  Claimed as Due to an Undiagnosed Illness.

The veteran's service medical records show that he reported 
complaints of fatigue in April 1991 and September 2002.  
However, there is no objective evidence that the veteran 
currently has chronic fatigue.  The report of a mental 
disorders examination conducted by the VA in September 2003 
does not contain any references to fatigue.  It was noted 
that he denied all symptoms of depression.  The report of a 
general medical examination conducted by the VA in May 2003 
is also negative for references to fatigue.  The veteran's 
post service medical treatment records are likewise negative 
for any references to fatigue.  A medical record dated in 
January 2004 reflects that the veteran denied feeling down or 
feeling bothered by having little interest or pleasure in 
doing things.  Accordingly, the Board concludes that an 
undiagnosed illness characterized by chronic fatigue was not 
incurred in or aggravated by service, nor may service 
incurrence of such an undiagnosed illness be presumed.

VII.  Entitlement to a Compensable Initial Rating for Colon 
Polyps.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities. The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  

Under Diagnostic Code 7344, benign neoplasms are to be rated 
under the appropriate diagnostic code depending on the 
predominant disability of the specific residuals after 
treatment.  The Board finds that the veteran's colon polyps 
may be rated by analogy to irritable bowel syndrome under 
Diagnostic Code 7319 which provides as follows:

A disorder which is severe; with diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress warrants a 30 percent rating.  A disorder 
which is moderate; with frequent episodes of bowel 
disturbance with abdominal distress warrants a 10 percent 
rating.  If the disorder is mild with disturbances of bowel 
function with occasional episodes of abdominal distress, a 
noncompensable rating is warranted.  

The report of a VA examination conducted in May 2003 shows 
that the veteran reported that he had a history of having 
polyps removed twice via colonoscopy, and had been advised 
to have colonoscopies in the future.  On examination, the 
abdomen was soft and non tender with no masses.  The 
impressions did not include any pertaining to colon polyps.  

A medical treatment record dated in December 2003 shows that 
the veteran reported having a lot of rectal bleeding over 
the weekend.  On objective examination, no bleeding 
hemorrhoids were identified.  The assessment was recurrent 
rectal bleeding.  A colonoscopy was recommended.  

A medical treatment record dated in January 2004 shows that 
the veteran was a recently retired from the military 
presenting for a routine physical examination.  He had no 
significant past history except for colon polyps.  It was 
noted that he had been receiving periodic colonoscopies on a 
yearly basis.  He was scheduled for another colonoscopy 
later that month.  He reportedly had no acute complaints, no 
rectal bleeding, and no unexplained weight loss.  Abdominal 
examination was soft and non tender.  There was no 
hepatosplenomegaly or masses.  The assessment was normal 
physical examination.  

Based on the foregoing evidence, the Board finds that the 
colon polyps are no more than mild in degree.  Symptoms 
contemplated for a compensable rating, such as frequent 
episodes of bowel disturbance with abdominal distress have 
not been shown.  Accordingly, the Board concludes that the 
criteria for a compensable initial rating for colon polyps 
are not met.  


VIII.  Entitlement to a Compensable Initial Rating for 
Hemorrhoids.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 
noncompensable rating is warranted where hemorrhoids are mild 
or moderate in degree.  A 10 percent rating is warranted 
where they are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent rating is warranted where there is persistent 
bleeding with secondary anemia, or with fissures.

The report of a general medical examination conducted by the 
VA in May 2003 shows that the veteran reported having 
hemorrhoids which occasionally caused blood stained toilet 
paper and caused itching and tenderness.  He reported that he 
believed they were currently active.  On physical 
examination, the external rectum had no evidence of 
hemorrhoids.  The pertinent impression was history of 
hemorrhoids.  

A medical treatment record dated in December 2003 shows that 
the veteran reported having a lot of rectal bleeding over 
the weekend.  On objective examination, no bleeding 
hemorrhoids were identified.  The assessment was recurrent 
rectal bleeding 

After considering the evidence of record pertaining to the 
veteran's hemorrhoids, the Board finds that the veteran's 
hemorrhoids are no more than moderate in degree.  The 
evidence reflects that they are not large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  There is also no evidence of 
persistent bleeding of such severity as to result in anemia 
nor is there evidence of fissures.  Although the veteran 
apparently experienced bleeding on a weekend in December 
2003, there is no indication that this occurred on other 
occasions since service to the degree that it could cause 
anemia.   Such findings are not shown in any of the medical 
evidence.  Accordingly, the Board concludes that the criteria 
for a compensable rating for hemorrhoids are not met.




IX.  Entitlement to a Compensable Initial Rating for an 
Umbilical Hernia.

The veteran's umbilical hernia may be rated by analogy to a 
ventral hernia.  Under 38 C.F.R. § 4.114, Diagnostic Code 
7339, a noncompensable rating is warranted for a ventral 
hernia which is postoperative, healed, with no disability and 
a belt is not indicated.  A 20 percent rating is warranted 
for a ventral hernia where it is small, not well supported by 
a belt under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of the abdominal wall and 
indication for a supporting belt.  A 40 percent rating is 
warranted for a large ventral hernia which is not well 
supported by a belt under ordinary conditions.  A 100 percent 
rating is warranted for a massive ventral hernia which is 
persistent with severe diastasis of recti muscles or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall as to be inoperable.   

The only evidence pertaining to the umbilical hernia is the 
report of a VA examination conducted in May 2003.  The report 
shows that the veteran has an umbilical hernia which is small 
and barely noticeable.  On examination, there was a 2 cm 
umbilical hernia, centrally located in his umbilicus.  The 
examiner concluded that an umbilical hernia was present but 
was of no clinical significance.  

Based on the foregoing evidence, the Board finds that the 
umbilical hernia is healed, is not productive of disability, 
and a belt is not indicated.  Accordingly, the Board 
concludes that the criteria for an increased (compensable) 
rating for an umbilical hernia are not met.


ORDER

1.  Service connection for a scar on the back of the left leg 
is granted.

2.  Service connection for hepatitis is denied.

3.  Service connection for hearing loss is denied.

4.  Service connection for poor blood circulation is denied.

5.  Service connection for night sweats, claimed as due to an 
undiagnosed illness, is denied.

6.  Service connection for fatigue, claimed as due to an 
undiagnosed illness, is denied.

7.  A compensable initial rating for colon polyps is denied.

8.  A compensable initial rating for hemorrhoids is denied. 

9.  A compensable initial rating for an umbilical hernia is 
denied.  


REMAND

Regarding the claim for service connection for loss of 
memory, the Board notes that both a service medical history 
dated in January 1999 and a service medical record dated in 
January 2003 reflect a complaint of short term memory loss.  
The Board finds that, however, that an examination is 
warranted as the evidence currently of record does not 
contain adequate information to allow full consideration of 
that claim.  The report of a general medical examination 
conducted by the VA in May 2003 contains a notation that 
assessment of memory loss was beyond the realm of a general 
examination.  The VA mental disorders examination conducted 
in September 2003 does not contain any references to whether 
or not the veteran has memory loss.   Accordingly, this claim 
must be remanded for additional development.  

Regarding the claim for a higher rating for 
pseudofolliculitis barbae, the Board finds that a remand for 
a dermatology examination is warranted as the evidence which 
is currently of record does not contain adequate information 
to allow proper assessment of the severity of the disorder.  
A general medical examination conducted in May 2003 does not 
contain any mention of the disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
examination for the purpose of 
determining whether he has memory loss.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All appropriate 
tests and studies should be conducted.  

2.  Provide the veteran a VA dermatology 
examination to determine the extent and 
severity of his skin disorder.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies that are deemed 
necessary for an accurate assessment.  
The examiner should describe the 
manifestations of the skin disorder, in 
terms of the percent of the total body 
area and percent of exposed areas 
affected by lesions.  The examiner should 
also document the treatment given for the 
skin disorder, including the duration of 
use of any systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs.  The examiner 
should also determine the degree to which 
the skin disorder is manifested by 
exudation or itching, lesions, or 
disfigurement.

4.  Thereafter, the RO should review all 
additional evidence which is added to the 
claims file and determine whether the 
benefits sought on appeal may now be 
granted.  If the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


